Petitioner was found guilty of disobeying a direct order, failing to comply with frisk procedures and violating facility movement regulations. He thereafter commenced this CPLR article 78 proceeding seeking to annul that determination. The Attorney General, however, has advised this Court that the determination at issue has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Accordingly, petitioner has been afforded *1123all of the relief to which he is entitled and this matter must be dismissed as moot (see Matter of Hale v Maly, 51 AD3d 1232, 1233 [2008]).
Cardona, P.J., Mercure, Spain, Lahtinen and Kavanagh, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.